DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unreasonable to claim “the colored trim piece is paint.” Claim 1 recites “a colored trim piece provided on a facing surface of the wheel base.” So, saying “wherein the colored trim piece is paint applied to the surface of the wheel base” is to say -- a paint applied to the surface of the wheel base provided on a facing surface of the wheel base--. This is unclear and confusing, because it is redundant and since the wheel base surface is already defined, stating that the trim piece is paint applied to said surface, leads to the interpretation that paint is a trim piece. This is unreasonable given the generally accepted definitions of “paint” and “trim.” 
Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “wherein the colored trim portion is due to the wheel base being molded in a different color than the wheel face” is unclear and confusing. How can a trim portion be “due to” being molded? Stated differently, “due to” is analogous to “because of.” Therefore, the limitation “wherein the colored trim portion is because of the wheel base being molded in a different color than the wheel face” is similarly confusing. Perhaps this is a grammatical issue. However, stating that the trim portion is because of the wheel base being molded is unclear and confusing and, therefore, indefinite.
Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim(s) must be in one sentence form only. Claim 16 recites, “a wheel face configured to allow portions of the colored trim piece to be visible when the wheel face is attached to the wheel base. a hub cap assembly including; a hub cap; and a retainer.” This is unclear and confusing because the claim is broken into more than one sentence by the period. Also, “a hub cap assembly including; a hub cap; and a retainer” is confusing because of the punctuation. “a hub cap assembly including;” is a fragment and renders the clause unclear as to what the hub cap assembly includes.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 8-9 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over at least one of Van Houten (US Pub. No. 2002/0153763), Van Houten (2019/0184735) [hereinafter as Van Houten II], or Ferriss (US Pat. No. 5,820,225).
	Regarding claim 1, Van Houten, Van Houten II and Ferriss disclose vehicle wheel assemblies comprising: a wheel base configured for mounting a tire; a colored trim piece provided on a facing surface of the wheel base; and a wheel face configured to allow portions of the colored trim piece to be visible when the wheel face is attached to the wheel base (see annotated figs below).

    PNG
    media_image1.png
    534
    720
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    549
    727
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    562
    731
    media_image3.png
    Greyscale

The references do not specifically teach the wheel assembly applied to an RC vehicle. Also, they do not discuss a “colored” trim piece. However, everything has color, so this is inherent to each element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the wheel assembly features of the references to an RC vehicle to provide a wheel assembly for an R/C vehicle comprising: a wheel base configured for mounting an R/C vehicle tire, since toy vehicle wheel assemblies and tires are made to resemble life-size vehicle wheel assemblies and tires and since it would have resulted in a more life-like, aesthetically pleasing R/C vehicle.
Regarding claims 2 and 3, the references do not specifically disclose wherein the colored trim piece is a vinyl sheet adhesively attached to the surface of the wheel base OR wherein the colored trim piece is paint applied to the surface of the wheel base. However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have wherein the colored trim piece is a vinyl sheet adhesively attached to the surface of the wheel base OR wherein the colored trim piece is paint applied to the surface of the wheel base, since both options would be light weight and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 4, Van Houten and Van Houten II disclose wherein the wheel face has a smaller diameter than the surface of the wheel base producing a visible colored accent ring around the circumferential perimeter of the surface of wheel base (at least figs 1 and 2 of each).
Regarding claim 5, Van Houten II and Ferriss disclose wherein the wheel face is secured to the wheel base via threaded fasteners (at least 37, 42 of Van Houten II; 82 of figs 3A and 5, and lugs of Ferriss discussed in col 3, lines 28-34).
Regarding claims 8 and 15, the references disclose wherein the wheel face is configured to accept a hub cap assembly (at least fig 1 of Van Houten, figs 3 and 4 of Van Houten II, figs 3 and 4 of Ferriss).
Regarding claim 9, the references disclose A wheel assembly for an R/C vehicle comprising: a wheel base configured to mount an R/C vehicle tire and further comprising; a colored trim portion on a facing surface of the wheel base; a wheel face configured to allow portions of the colored trim piece to be visible when the wheel face is attached to the wheel base; wherein the colored trim portion is due to the wheel base being molded in a different color than the wheel face (see discussions of claims above).
Regarding claim 14, Van Houten and Van Houten II disclose wherein the wheel face has a wheel face outer diameter that is less than a colored trim portion outer diameter (at least figs 1 and 2 of each).
Regarding claim 16, the references disclose A wheel assembly for an R/C vehicle comprising: a wheel base configured for mounting an R/C vehicle tire; a colored trim piece provided on a facing surface of the wheel base; a wheel face configured to allow portions of the colored trim piece to be visible when the wheel face is attached to the wheel base. a hub cap assembly including; a hub cap; and a retainer; wherein the hub cap assembly is removably secured against the wheel base via the retainer (see discussion of claims above, where the retainer may be the fasteners securing the hub cap to the wheel).
Claim(s) 7, 13 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Van Houten (US Pub. No. 2002/0153763), Van Houten (2019/0184735) [hereinafter as Van Houten II], or Ferriss (US Pat. No. 5,820,225) in view of Eaton (US Pub. No. 2010/0231030).
Regarding claims 7, 13 and 20, the references above make obvious the invention as claimed pertaining to the preceding claims, but do not specifically disclose wherein the wheel face is configured to resemble a bead locking rim. However, at least Eaton discloses wherein the wheel face is configured to resemble a bead locking rim (at least figs 1 and 10). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the technique of wherein the wheel face is configured to resemble a bead locking rim, since it would have been obvious to try as bead lock rim aesthetics are preferable to some.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10-12 and 17-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited teach wheel assemblies including wheel face and trim pieces that illustrate aspects of the claims and, therefore, may be of interest to Applicant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535. The examiner can normally be reached Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J Allen Shriver can be reached on 303.297.4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/               Primary Examiner, Art Unit 3618